DETAILED ACTION
This action is in response to the initial filing dated 12/05/2019.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/5/2019 and 3/27/2020 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 12/5/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation “wherein the external threads of the valve body and the internal threads of the knob are formed each having a lead angle of 90 degrees and a helix angle of 0 degrees” in lines 1-3.  It is unclear as to the orientation of the external threads and the internal threads if the threads have a lead angle of 90 degrees and a helix angle of 0 degrees.  
The specification (dated 12/5/2019) discloses an example of the external threads and the internal threads having a lead angle of 90 degrees and a helix angle of 90 degrees in paragraph [0048].  The specification goes on to state that “In other words, the external threads 406 can be formed as spline teeth, while the internal threads 410 can be formed as spline slots or grooves” in paragraph [0048].  Is the orientation of the threads having a lead angle of 90 degrees and a helix angle of 0 degrees considered to be the same as the orientation of the external threads being formed as spline teeth while the internal threads being formed as spline slots or grooves?  If the external threads and the internal threads having a lead angle of 90 degrees and a helix angle of 0 degrees is an orientation wherein the external threads are being formed as spline teeth and the internal threads are being formed as spline slots or groove, how are the external threads being spline teeth and the internal threads being spline slots or grooves still threads?  
Additionally, claim 4 depends from claim 2.  Claim 2 recites “wherein the respective external threads of the valve body and the respective internal threads of the knob are formed in a second-hand direction” in lines 3-4.   It is unclear as to the how the 
Claim 9 recites a similar limitation as claim 4 wherein claim 9 recites “wherein the external threads of the valve body and the internal threads of the knob are formed each having a lead angle of 90 degrees and a helix angle of 0 degrees” in lines 1-3.  The issues noted above with respect to claim 4 are applicable to claim 9.
Clarification and appropriate correction is corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, 6, 11-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zajac et al. (US 3085592).
Regarding claim 1, the Zajac et al. reference discloses an assembly comprising a valve body (considered the combination of 11 and 13) having a cavity (considered the opening defined within the bodies of elements 11 and 13) therein, wherein the valve body comprises internal threads (considered the threads of the internally threaded bore 25) formed in a first-handed direction and an external feature (considered the flange 26); a knob (33) having an internal feature (considered the combination of the opening/plug 44 and the balls 43) configured to engage with the external feature of the valve body to allow the internal feature of the knob to move past the external feature of the valve body in a linear direction when assembling the knob on the valve body (it is considered that the flange and the combination of the opening/plug and balls interact to hold the knob on the valve body) and a needle (27) disposed in the cavity of the valve body and having external threads (28) formed in the first-handed direction and engaging with the internal threads of the valve body (col. 2, lines 30-35), the needle being coupled to the knob (via the pin 34) such that rotation of the knob and the needle results in linear movement of the needle within the valve body due to engagement of the external threads of the needle with the internal threads of the valve body (col. 3, lines 51-58).
Regarding claim 6, the Zajac et al. reference discloses a valve comprising a valve body (considered the combination 11 and 13) having: (i) a longitudinal body portion (considered the body 11) having a longitudinal cavity (considered the cavities 15, 16, 19 and 22), and (ii) a transverse body portion (considered the body 13) having a transverse cavity (considered the bore 25), wherein the transverse body 
In regards to claim 11, the Zajac et al. reference discloses a poppet (48) disposed in the longitudinal cavity and configured to be seated at a poppet seat (20) formed by an interior surface of the longitudinal body portion.
In regards to claim 12, the Zajac et al. reference discloses wherein the longitudinal body portion (11) comprises a first port (18) and a second port (17), the 
In regards to claim 13, the Zajac et al. reference discloses wherein the orifice is formed between a tip (29) of the needle and the interior surface of the longitudinal body portion and is configured to restrict fluid flow rate from the first port (18) to the second port (17) based on the size of the orifice determined by a transversal position of the needle within the transverse body portion (col. 2, lines 40-46).
In regards to claim 17, the Zajac et al. reference discloses a plurality of indicator rings (38, 39, 40, 41 and 42) disposed about an exterior surface of the transverse body portion (13) between the transverse body portion and an interior surface of the knob (33) such that the knob covers at least some of the plurality of indicator rings, wherein changing a transversal position of the knob and the needle coupled thereto changes a number of indicator rings of the plurality of indicator rings that are visible, thereby providing a visual indication of the size of the orifice, and wherein each indicator ring of the plurality of indicator rings has a respective color that is different from respective colors of other indicator rings (see col. 3, lines 11-50).


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donner (US 3334654).
Regarding claim 1, the Donner reference discloses an assembly comprising a valve body (considered the combination of 1 and 8 in figure 1) having a cavity (considered the opening defined within the bodies of elements 1 and 8) therein, wherein the valve body comprises internal threads (considered the threads 11 of the internal bore of element 8) formed in a first-handed direction (threads 11 are right-hand threads; col. 2, lines 60-63) and an external feature (considered the threads 10); a knob (19) having an internal feature (considered the threads 20) configured to engage with the external feature of the valve body to allow the internal feature of the knob to move past the external feature of the valve body in a linear direction when assembling the knob on the valve body (it is considered that the threads 20 of the knob 19 move past the threads 10 of the body located at the top of the body 8 as the knob is being installed on the body 8) and a needle (stem 12) disposed in the cavity of the valve body and having external threads (13) formed in the first-handed direction (the threads 13 are right-hand threads; see col. 2, lines 64-66) and engaging with the internal threads of the valve body (see at least col. 2, lines 64-68), the needle being coupled to the knob (via the interaction of the stem portion 25 and the shaped opening 24 of the knob) such that rotation of the knob and the needle results in linear movement of the needle within the valve body due to engagement of the external threads of the needle with the internal threads of the valve body (see at least col. 3, lines 57-70).
In regards to claim 2, the Donner reference discloses wherein the external feature (considered the threads 10) of the valve body comprises respective external 
In regards to claim 3, the Donner reference discloses wherein contact between the respective internal threads (20) of the knob with the external threads (10) of the valve body occurs as the needle is rotated and prior to disengagement of the external threads of the needle with the internal threads of the valve body (it is considered that the knob would need to be rotated relative to the body 8 prior to the threads 10, 20 being disengaged).
Regarding claim 6, the Donner reference discloses a valve comprising a valve body (considered the combination 1 and 8 in figure 1) having: (i) a longitudinal body portion (considered the body 1) having a longitudinal cavity (considered the cavities 3, 5, 4 and 2), and (ii) a transverse body portion (considered the body 8) having a transverse cavity (considered the opening defined within the body 8), wherein the transverse body portion comprises internal threads (considered the threads 11 of the internal bore of body 8) formed in a first-handed direction (threads 11 are right-hand 
In regards to claim 7, the Donner reference discloses wherein the external feature (considered the threads 10) of the transverse body portion (8) comprises respective external threads (10) and the internal feature (considered the threads 20) of the knob (19) comprises respective internal threads (20), wherein the respective 
In regards to claim 8, the Donner reference discloses wherein contact between the respective internal threads (20) of the knob with the external threads (10) of the transvers body portion occurs as the needle is rotated and prior to disengagement of the external threads of the needle with the internal threads of the transverse body portion (it is considered that the knob would need to be rotated relative to the body 8 prior to the threads 10, 20 being disengaged).

Claim(s) 1, 2, 4-7, 9, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luenz (US 2234052).  Claim(s) 4 and 9 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Luenz reference discloses an assembly comprising a valve body (considered the combination of element 11 of figure 1 and elements 19a, 21a and 27a in figure 4) having a cavity (considered the opening defined within the bodies of elements 11, 19a, 21a and 27a) therein, wherein the valve body comprises internal threads (18) formed in a first-handed direction and an external feature (40a, 
In regards to claims 2 and 4, the Luenz reference discloses wherein the external feature (considered 40a, 43a) of the valve body comprises respective external threads and the internal feature (considered the projections 41a) of the knob (25a) comprises respective internal threads, wherein the respective external threads of the valve body and the respective internal threads of the knob are formed in a second-handed direction (the orientation of the grooves 40a in the flange 43a is different than the orientation of the threads 18) such that the knob and the needle are prevented from being removed from the valve body as the needle is rotated due to contact between the respective 
In regards to claim 5, the Luenz reference discloses wherein the external feature (considered 40a, 43a) of the valve body comprises one or more spline grooves (it is considered that the grooves 40a define spline grooves) and the internal feature (considered the projections 41a) of the knob (25a) comprises one or more spline teeth (it is considered that the projections 41a define spline teeth), such that the one or more spline teeth of the knob move through and past the one or more spline grooves of the valve body as the knob moves the linear direction relative to the valve body (the handle 25a needs to be lowered so that the projections 41a are located below the grooves 40a in order for the handle to be rotated; see page 2, left-hand column, line 67 to page 2, right-hand column, line 8), wherein the knob and the needle are prevented from being removed from the valve body as the needle is rotated due to contact between the one or more spline teeth of the knob and the one or more spline grooves of the valve body (it is considered that the interaction of the projections of the 41a and the flange 43a would prevent a removal of the handle 25a unless desired).

In regards to claims 7 and 9, the Luenz reference discloses wherein the external feature (considered 40a, 43a) of the transverse body portion comprises respective external threads and the internal feature (considered the projections 41a) of the knob (25a) comprises respective internal threads, wherein the respective external threads of the transverse body portion and the respective internal threads of the knob are formed in a second-handed direction (the orientation of the grooves 40a in the flange 43a is different than the orientation of the threads 18) such that the knob and the needle are prevented from being removed from the transverse body portion as the needle is rotated due to contact between the respective internal threads of the knob and the respective external threads of the transverse body portion (it is considered that the interaction of the projections of the 41a and the flange 43a would prevent a removal of the handle 25a unless desired) and wherein the external threads (40a, 43a) of the valve body and the internal threads (projections 41a) of the knob are formed each having a lead angle of 90 degrees and a helix angle of 0 degrees (it is considered that the orientation of the grooves 40a in the flange 43a are such that the lead angle of the groove 40a is 90 degrees and the helix angle of the groove 40a is 0 degrees as best understood).
In regards to claim 18, the Luenz reference discloses wherein the external feature (considered 40a, 43a) of the transverse body portion comprises one or more spline grooves (it is considered that the grooves 40a define spline grooves) and the 
Regarding claim 19, the Luenz reference discloses the structure wherein one of ordinary skill in the art would perform the method of assembling a valve, the method comprising: placing a needle (considered the stem 16a and the valve head 15a) of the valve into a valve body (considered the combination of element 11 of figure 1 and elements 19a, 21a and 27a in figure 4) of the valve, wherein the needle comprises external threads (17) formed in a first-handed direction, wherein the valve body comprises internal threads (18) formed in the first-handed direction, wherein the valve body further comprises respective external threads (considered 40a, 43a) formed in a second-handed direction (the orientation of the grooves 40a in the flange 43a is different than the orientation of the threads 18); rotating the needle in a first direction, thereby causing the external threads of the needle to engage the internal threads of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac et al. (US 3085592) in view of Turnau, III et al. (US 7178786).
In regards to claim 10, the Zajac et al. reference discloses wherein the needle is rotatable coupled to the knob by a fastener (34).
The Zajac et al. reference does not disclose wherein the needle is rotatable coupled to the knob by being press-fitted onto an exterior surface of the needle.
However, the Turnau, III et al. reference teaches a handle (26) being attached to a valve stem (24) by being press-fitting (col. 2, lines 26-28).
The substitution of one known element (a press-fitted connection between the knob/handle and the needle/valve stem as shown in Turnau, III et al.) for another (a fastener to secure the knob and the needle together as shown in Zajac et al.) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of a press-fit connection shown in the Turnau, III et al. reference would have yielded predictable results, namely a secure .

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luenz (US 2234052) in view of Turnau, III et al. (US 7178786).
In regards to claim 10, the Luenz reference discloses wherein the needle is rotatable coupled to the knob.
The Luenz reference does not discloses wherein the needle is rotatable coupled to the knob by being press-fitted onto an exterior surface of the needle.
However, the Turnau, III et al. reference teaches a handle (26) being attached to a valve stem (24) by being press-fitting (col. 2, lines 26-28).
The substitution of one known element (a press-fitted connection between the knob/handle and the needle/valve stem as shown in Turnau, III et al.) for another (the connection to secure the knob and the needle together as shown in Luenz) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of a press-fit connection shown in the Turnau, III et al. reference would have yielded predictable results, namely a secure connection between the knob and the needle of the Luenz reference that would also reduce the number of components needed to secure the knob and the needle together.
In regards to claim 20, the Luenz reference discloses wherein the needle is rotatable coupled to the knob.

However, the Turnau, III et al. reference teaches a handle (26) being attached to a valve stem (24) by being press-fitting (col. 2, lines 26-28).
The substitution of one known element (a press-fitted connection between the knob/handle and the needle/valve stem as shown in Turnau, III et al.) for another (the connection to secure the knob and the needle together as shown in Luenz) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of a press-fit connection shown in the Turnau, III et al. reference would have yielded predictable results, namely a secure connection between the knob and the needle of the Luenz reference that would also reduce the number of components needed to secure the knob and the needle together.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac et al. (US 3085592) in view of Monterde Fabregat (EP 1217271 A1).
In regards to claim 14, the Zajac et al. reference discloses wherein the poppet (48) is biased by a spring (51) with the spring being located within the longitudinal body portion (11).
The Zajac et al. reference does not disclose a spring cap fixedly disposed within the longitudinal body portion, wherein a first end of the spring rests against the spring cap, whereas a second end of the spring contacts the poppet.
However, the Monterde Fabregat reference teaches a check valve assembly having a poppet (10) that is spring biased by a spring (11) towards a valve seat (12) and 
The substitution of one known element (a spring cap that secures the spring within the longitudinal body portion as shown in Monterde Fabregat) for another (the spring being secured against the longitudinal body portion as shown in connection to secure the knob and the needle together as shown in Zajac et al.) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of spring cap secured to the longitudinal body portion shown in the Monterde Fabregat reference would have yielded predictable results, namely a spring cap to secure the end of the spring within the longitudinal body portion of the Zajac et al. reference wherein the spring cap can be unthreaded to permit easy access to the spring and the poppet when maintenance needs to be performed.
In regards to claim 15, the Monterde Fabregat reference of the combination of the Zajac et al. reference and the Monterde Fabregat reference a poppet guide (Monterde Fabregat: 9) coupled to the spring cap and extending through a cavity formed within the poppet such that the poppet is slidably accommodated about the poppet guide in order to maintain the desired orientation of the poppet relative to the poppet seat.
In regards to claim 16, the Monterde Fabregat reference of the combination of the Zajac et al. reference and the Monterde Fabregat reference discloses wherein the spring cap is threadedly coupled to the interior surface of the longitudinal body portion (Monterde Fabregat: see paragraph [0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada (US 4693269) and Dang (US 9347578) disclose various check valve assemblies having a spring cap threaded to a bore.  Lush (US 4099703) and Cassel et al. (US 20160186888) disclose various valve assemblies that include a needle valve that is moved relative to a body by a knob.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753